IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 98-20447
                             Summary Calendar


                          PRUDENCIO CORDOVA,

                                             Plaintiff-Appellant,

                                  versus

         J. BOLTON; GILBERTO M. GONZALES; BOBBY J. FLANAGAN;
                     W. BOOTH; JOHN F. MCAULIFFE,

                                             Defendants-Appellees.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. CV-96-H-2938
                          - - - - - - - - - -

                             December 27, 1999

Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Prudencio    Cordova,    Texas   prisoner   #   238666,   appeals   the

dismissal of his 42 U.S.C. § 1983 complaint as frivolous pursuant

to 28 U.S.C. § 1915(e)(2)(B)(i) pursuant to a Spears hearing.

Cordova argues that the defendants failed to submit relevant

records prior to the evidentiary hearing; with respect to his

retaliation claim, that the district court had overlooked his

statement that Bolton had pointed him out to two other officers as

the person who had filed a complaint against him; with respect to

his excessive force claim, that the district court had overlooked

     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that the “pinch” was an injury intended as punishment that served

no legitimate penal interest; that the defendants had conspired

against him; and the district court had overlooked the fact that a

liberty interest had been violated when he was disciplined solely

on the word of an officer.

     Cordova has not shown that the district court abused its

discretion in dismissing his complaint as frivolous.              Harper v.

Showers, 174 F.3d 716, 718 (5th Cir. 1999).              Cordova did not

express any need for the documents during the evidentiary hearing,

and he was given an opportunity to describe the nature of his

complaint.    Cordova   has    also   failed   to   demonstrate   that   the

allegedly false disciplinary charge would not have occurred absent

the retaliatory motive.       Woods v. Smith, 60 F.3d 1161, 1166 (5th

Cir. 1995).   The bruise to Cordova’s arm was a de minimis injury,

insufficient to support an Eighth Amendment excessive-force claim.

Gomez v. Chandler, 163 F.3d 921, 924 (5th Cir. 1999).             Cordova’s

bald allegations regarding the existence of a conspiracy are

insufficient to raise a § 1983 claim.          Lynch v. Cannatella, 810

F.2d 1363, 1369-70 (5th Cir. 1987).      Finally, Cordova’s punishment

as a result of the disciplinary conviction does not implicate a

liberty interest protected by the Due Process Clause.             Luken v.

Scott,   71 F.3d 192, 193 (5th Cir. 1995); Madison v. Parker, 104

F.3d 765, 767-68 (5th Cir. 1997).

     AFFIRMED.